                       Case 1:20-cv-09526-JPC Document 42 Filed 12/23/20 Page 1 of 1

                                             POLLOCK | COHEN                     LLP
                                                 60 BROAD STREET, 24TH FLOOR
                                                  NEW YORK, NEW YORK 10004
                                                        (212) 337-5361
            CONTACT:
            Steve Cohen
            SCohen@PollockCohen.com
            (917) 364-4197




            December 21, 2020

            VIA ECF & EMAIL
            Hon. John P. Cronan, U.S.D.J.
            United States Courthouse
            550 Pearl Street
            New York, NY 10007
            Email: CronanNYSDChambers@nysd.uscourts.gov

                    Re: Valentini v. Group Health Inc., et al., No. 1:20 Civ. 09526

            Dear Judge Cronan:

            Along with co-counsel Merson Law, we represent the Plaintiff, Mr. Valentini.

            We are currently preparing a brief in opposition to the Defendants’ motion to dismiss. Because
            the Defendants have filed two different motions – one on behalf of each of the two Defendants –
            we would be entitled to file two 25-page briefs. We respectfully request the Court’s permission to
            file a single 40-page (maximum) brief, addressing both Defendants’ motions.

            In addition, we respectfully request a 10-day extension – until January 18th – to file our
            opposition. My younger son is a serving Marine who is about to be deployed in February. I have
            not seen him since his return from Iraq last winter, and I would like to try to see him.

            I have met and conferred with Defendants’ counsel, and they consent to both requests. (E-mails
            attached.) If Your Honor grants our extension, we ask that you also grant Defendants’ request to
            extend their reply date until February 4th.

            Thank you.

            We wish everyone a safe and happy holiday.

It is hereby ORDERED that Plaintiffs' requests are GRANTED. Sincerely,
Plaintiffs may file a single 40-page brief responding to Defendants'
two Motions to Dismiss. Plaintiffs shall submit their opposition by /s/ Steve Cohen
January 18, 2021, and Defendants shall submit their replies by
February 4, 2021. The Court wishes Mr. Cohen’s son the best Steve Cohen
and thanks him for his service.

SO ORDERED.
Date:   December 22, 2020
        New York, New York             ______________________
                                       JOHN P. CRONAN
                                       United States District Judge
